Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action responsive to applicant’s amendment of 9/7/2021. Claims 1-17 are pending and rejected.  

Priority
	Applicant’s claim to application JP2018-26056 filed 2/16/2018 in the Japan is acknowledged.

Claim Objections
	Claims 2, 8, and 10 are objected to for applicant’s negative limitation of 
“without using a dither-chopper control” ( cl  2L  7, CL 8 L 2-3, CL10 L 3) does  not add to the claim as it reads on any art not reciting the limitation.  Patents are granted premised to what they bring to the art rather than the failings they fail to bring to the art.  As was pointed out in the 8/19/21 interview, applicant should claim what his invention is rather than negatively claiming what his invention fails to teach.  

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-6, 10, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not apparent what applicant means when he claims: “perform the current control of the non-target solenoid using a different current control method having a lighter processing load (CL 1 L10, CL 13 L4-5).
Different than what?  Also, how much different does something need to be different-does it need merely produce a different current or fluid flow to qualify as different? Is operating a different solenoid or valve different or selecting a different gear what applicant intends to read on his claim, or operating at a different frequency or duty ratio?

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yoshihiko (JP2015-179723) -with cites presented in the machine translation- which teaches::
(re: cl 1) An automatic transmission controller comprising: a current controller configured to perform a current control to supply an electric current to at least one of a plurality of solenoids, the plurality of solenoids provided to correspond respectively to a plurality of gear positions for shilling a current gear position of a transmission mechanism to another one of the plurality of gear positions (#54 gear determination  with #55 solenoid judging - ¶ 48; ¶10-selects solenoid and controls current; ¶10-“ switching element which carries out the opening/closing operation of the conducting current which electrical connection is carried out between the DC power supply part which outputs direct current voltage, and the solenoid and the aforementioned DC power supply part which were included In the fluid pressure operation mechanism, and flows into the aforementioned solenoid from the aforementioned DC power supply part,”);
a distinguisher configured to distinguish (i) a target solenoid to operate from (ii) a non-target solenoid when a pre-change gear position of the transmission mechanism for a shifting operation is being changed or is going to be changed to a post-change gear position, (#54 gear determination  with #55 solenoid judging - ¶ 48; ¶10-selects solenoid and controls current
 and the gear change processing judgment judges carrying out transmission control using  #54 gear determination  with #55 solenoid judging; Abstract- current proportional to duty cycle 
; cl1 ; ¶37 – changing duty cycle to zero valve);
wherein the current controller is further configured to perform the current control of the non-target solenoid using a different current control method (¶37 – has different voltage and current to different solenoids, different solenoid selected in method for target solenoid than the non having a heavier processing load for the current control of the target solenoid (Abstract- current proportional to duty cycle ; cl1 ; ¶37 – changing duty cycle to zero closes  valve; this reads on a normally closed solenoid- the non target has no-low current and flow vs. the target having higher current and fluid flow to engage the clutch; a method for running in 6th gear has a lighter fluid flow processing load inCR1 than in 6th gear Fig. 2; cl1 operating at different frequencies; adjusting different duty ratios ; ¶37 – changes duty ratio to increase flow at target solenoid vs non target solenoid).

(re: cl 2) wherein the current controller is further configured to perform the current control for the target solenoid and the non-target solenoid from among a dither-chopper control method, the current controller is further configured to perform the current control for the target solenoid and the non-target solenoid from among a dither-chopper control method, a current feedback control, and a current feed forward control method ((Y40- switching frequency of every  valve-target and nontarget-using a feedback loop 41- S5 loops back to S2, feedback control no mention of dither-chopperc; ¶4- feedback control loop). and wherein the dither-chopper control method has a highest processing load, the current feedback control method without using a dither-chopper control has an intermediate processing load, and the current feed forward control method has a lightest processing load.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim(s) 3-4, 7, 9-17 is/are rejected under 35 U.S.C. 103 as being 
unpatentable over Yoshihiko (JP2015-179723) in view of Suzuki et al. (US2014254058) wherein Yoshihiko teaches what was previously discussed and further teaches: 
(re; cl 3) wherein while the distinguisher distinguishes the target solenoid from the non-target solenoid, the distinguisher is further configured to shift post-change gear positions to one or more shift-candidate gear positions (#54 gear determination with #55 solenoid judging - ¶ 48; p10-selects solenoid and controls current; ¶48- And the gear change processing judgment #54 judges carrying out transmission control using  gear determination  with #55 solenoid judging part, wherein ¶49 switches between gear speeds; Abstract- current proportional to duty cycle; cl1 ; ¶38 – changing duty cycle to zero valve).
Suzuki et al. teaches what Yoshihiko lacks: 
further comprising: an input section configured to input an operation state and an in-vehicle state  (¶39-“basic setting portion 21 calculates a required oil pressure value based on an operation state of the vehicle detected by various sensors, and sets a basic current value Ib corresponding to the required oil pressure value.”; #80; ¶ 29-optimizes controlling of on-off of solenoids based on gear selector input and vehicle state condition sensors);
wherein the pre-Change gear position is going to be changed based on the operation state and the in-vehicle state that are input to the input section (¶39-“basic setting portion 21 calculates a 
wherein the pre-Change gear position is going to be changed based on the operation state and the in-vehicle state that are input to the input section (¶16- shift position sensor #50).
	It would have been obvious at the effective time of the invention for Yoshihiko to control the transmission based on the operational state of the vehicle to optimize the correct selection of gear and solenoid to move the transmission into the correct gear ratio premised upon the operation state and vehicle state to optimize gear selection premised upon the current vehicle parameters and logical next state conditions as taught by Suzuki et al..  It would have been obvious at the effective time of the invention for Yoshihiko to have a distinguisher to select the target solenoid to move the transmission into the correct gear ratio premised upon the operation state and vehicle state to optimize gear selection premised upon the current vehicle parameters and logical next state conditions as taught by Suzuki et al.. 

Yoshihiko teaches:
(re: cl 4) further comprising: a range information acquirer for acquiring range information from a range detector that detects a current range of a shift lever; and a D range shift line input section for inputting a D range shift line (¶34-range sensor for Park/Neutral /Drive/Reverse)
wherein when the range information acquirer has acquired a D range as the range information after detection by the range detector, the distinguisher is further configured to sift the shift-candidate gear positions based on a current pre-change gear position, an input of the D range 
(re: cl 7) An automatic transmission controller comprising:  a current controller configured to perform a current control to supply an electric current to at least one of a plurality of solenoids, the plurality of solenoids provided to correspond respectively to a plurality of gear positions for shifting a current gear position of a transmission mechanism to another one of the plurality of gear positions ( #54 gear  determination  with #55 solenoid judging - ¶ 48; ¶10-selects solenoid and controls current; ¶10-“ switching element which carries out the opening/closing operation of the conducting current which electrical connection is carried out between the DC power supply part which outputs direct current voltage, and the solenoid and the aforementioned DC power supply part which were included In the fluid pressure operation mechanism, and flows into the aforementioned solenoid from the aforementioned DC power supply part,”);; and 
a distinguisher configured to distinguish (i) a target solenoid to operate from (ii) a non- target solenoid when a pre-change gear position of the transmission mechanism for a shifting operation is being changed or is going to be changed to a post-change gear position (#54 gear determination  with #55 solenoid judging - ¶ 48; ¶10-selects solenoid and controls current  and the gear change processing judgment judges carrying out transmission control using  #54 gear determination  with #55 solenoid judging; Abstract- current proportional to duty cycle ; cl1 ; ¶38 – changing duty cycle to zero valve ); 

Suzuki et al. teaches what Yoshihiko lacks of: 
the current control method of the non-target solenoid is a current feed forward control method (-¶37-feed forward control).	 It would have been obvious at the effective time of the invention for Yoshihiko to use a feed forward control path to rapidly adjust the valve flow as taught by Suzuki et al..

Suzuki et al. teaches what Yoshihiko lacks of:
(re: cl 9) wherein the current control method of the target solenoid is the dither-chopper control m(ethod (¶33-dither period, ¶34-dither period; ¶38-dither settings).  
It would have been obvious at the effective time of the invention for Yoshihiko to use a dither chopper control method to compensate for hysteresis in the sticking of the solenoid valves as taught by Suzuki et al..

Yoshihiko teaches:

Suzuki et al. teaches what Yoshihiko lacks of:
and wherein the current control method of the target solenoid is the dither-chopper control method (¶33-dither period, ¶34-dither period;  ¶38-dither setting).  
  It would have been obvious at the effective time of the invention for Yoshihiko to use a dither chopper control method to compensate for hysteresis in the sticking of the solenoid valves as taught by Suzuki et al..

Yoshihiko teaches: 
 (re: cl 11) A controller for controlling an automatic transmission, the controller comprising: 
wherein the controller is configured to: estimate an accelerator open range (¶32-accelerator opening input, #52);
estimate a vehicle speed range (¶32 –speed input #52);
determine that the automatic transmission is in a drive mode (¶33-range sensor);

 and a present gear(¶34 –presents range); 
and identify target clutch solenoids , (#54 gear determination  with #55 solenoid judging - ¶ 48; ¶10-selects solenoid and controls current and the gear change processing judgment judges carrying out transmission control using  #54 gear determination  with #55 solenoid judging; Abstract- current proportional to duty cycle ; cl1 ; ¶38 – changing duty cycle to zero valve); wherein the target clutch solenoids include all clutch solenoids that will transition if the automatic transmission changes from the present gear to at least one of the outputtable gears (¶27- solenoids drive clutch; ¶37- control selects gears).    
Suzuki et al. teaches what Yoshihiko  lacks of:
a processor; (¶32 within #10-computing device);  
and a non-transitory computer-readable storage medium  (¶2-program, ¶32-microcputer, CPU), 
It would have been obvious at the effective time of the invention for Yoshihiko to use computing device in the controller to a non-transitory computer-readable storage medium to supply the  processor with easily modifiable and conditional branchable instructions for controlling the clutches as taught by Suzuki et al..  It would have been obvious at the effective time of the invention for Yoshihiko to use a non-transitory computer-readable storage medium to supply the processor with easily modifiable and conditional branchable instructions for controlling the clutches as taught by Suzuki et al..

Yoshihiko teaches: 
(re: cl 12) wherein the controller is further configured to identify non-target clutch solenoids, and wherein the non-target clutch solenoids include all clutch solenoids that will not transition when the automatic transmission changes from the present gear to at least one of the outputtable gears.y (¶37-decides which solenoids to open and close).

(re: cl 13) wherein the controller is further configured to: control the target clutch solenoids using a first control method (¶37-open for target, closed for non target)
and control the non-target clutch solenoids using a second control method that is different from the first control method (Abstract- current proportional to duty cycle ; cl1 ; ¶38 – changing duty cycle to zero closes  valve; this reads on a normally closed solenoid- the non target has no-low current and flow vs. the target having higher current and fluid flow to engage the clutch;a method for running in 6th gear has a lighter fluid flow processing load inCR1 than in 6th gear Fig. 2).

(re: cl 14) wherein the first control method causes a heavier processing load than the second control method. (¶37-more fluid for target with open valves ).


(re: c l15)  wherein the first control method is a dither-chopper control method. (¶33-dither period, ¶34-dither period; ¶38-dither setting).  
It would have been obvious at the effective time of the invention for Yoshihiko to use a dither chopper control method to compensate for hystorisis in the sticking of the solenoid valves as taught by Suzuki et al..

Suzuki et al. teaches what Yoshihiko lacks of:
(re: cl 16) wherein the second control method is a current feed forward control method. ¶37-feed forward control).  
It would have been obvious at the effective time of the invention for Yoshihiko to use a feed forward control path to rapidly adjust the valve flow as taught by Suzuki et al..

Suzuki et al. teaches what Yoshihiko lacks of:
(re: cl 17)  wherein: the current control method having the lighter processing load for the current control of the non-target solenoid is a current feed forward control method (¶ 37 –feed forward control),  

It would have been obvious at the effective time of the invention for Yoshihiko to use a feed forward control path to rapidly adjust the valve flow as taught by Suzuki et al.. It would have been obvious at the effective time of the invention for Yoshihiko to use a dither chopper control method to compensate for hystorisis in the sticking of the solenoid valves as taught by Suzuki et al..

	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiko (JP2015-179723)in view of Bates et al.  (US5592851) wherein teaches what was previously discussed and further teaches: 
Bates et al. teaches what Yoshihiko lacks of: 
(re: cl 5) further comprising: a range information acquirer for acquiring range information from a range detector that detects a current range of a shift lever and an M mode shift line input section for inputting an M mode shift line, wherein when the range information acquirer has acquired an M mode as the range information after detection by the range detector, the distinguisher is further configured to sift the shift-candidate gear positions based on a current pre-change gear position, an input of the M mode shift line, and a current vehicle speed (c5 L 39-47- manual mode- “The driver control and display console allows the operator to select a manual or hold mode of operation for manually selecting a shift in a given direction (i.e., upshifts or downshifts) 
	It would have been obvious at the effective time of the invention for Yoshihiko  to for Yoshihiko to acquire range information from the shifter to determine what direction and general speed the driver wishes to proceed as taught by Bates et al..
	It would have been obvious at the effective time of the invention for Yoshihiko  to have a manual mode to give the driver greater optimization in anticipation of future speed, acceleration, and deceleration changes as taught by Bates et al..

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiko (JP2015-179723)in further view of Tsuttsui et al. (US 5513104) in view of Suzuki et al.  (US2014254058) wherein Yoshihiko teaches what was previously discussed and further teaches: 
Tsuttsui et al. teaches what Yoshihiko lacks of: 
(re: cl 6) wherein the distinguisher is further configured to distinguish the target solenoid to operate from the non-target solenoid based on a driving state and a driven state in a slip-engagement situation of components between an engine system and the transmission mechanism (c14 L13-34-“The duty factor of the solenoid valves corresponds to the degree of engagement of the associated friction elements (the brakes and the clutches). Thus, if the duty factor of the L&R solenoid valve 400A is controlled to an intermediate level D.sub.1 between zero and 100 percent, the low and reverse brake 44 is partially engaged with a certain amount of slip. Similarly, the 2-4 solenoid valve 400B may be controlled to an intermediate level D.sub.2 between zero and 100 percent, such that the two/four gear ratio brake 54 is partially engaged with a certain amount of 
	It would have been obvious at the effective time of the invention for Yoshihiko  to for Yoshihiko to configured to distinguish the target solenoid to operate from the non-target solenoid in a slip-engagement situation to minimize shock with the partially engaged controlled slip as taught by Tsuttsui et al..
Suzuki et al. teaches what Yoshihiko lacks of: distinguisher is configured to distinguish the target solenoid to operate from the non-target solenoid based on a driving state and a driven state
(¶39-“basic setting portion 21 calculates a required oil pressure value based on an operation state of the vehicle detected by various sensors, and sets a basic current value Ib corresponding to the required oil pressure value.”; #80; ¶29-optimizes controlling of on-off of solenoids based on gear selector input and vehicle state condition sensors );
wherein the pre-Change gear position is going to be changed based on the operation state and the in-vehicle state that are input to the input section (¶16- shift position sensor #50).
	It would have been obvious at the effective time of the invention for Yoshihiko to control the transmission based on the operational state of the vehicle to optimize the correct selection of gear and solenoid to move the transmission into the correct gear ratio premised upon the operation state and vehicle state to optimize gear selection premised upon the current vehicle parameters and logical next state conditions as taught by Suzuki et al.. 
	It would have been obvious at the effective time of the invention for Yoshihiko  to for Yoshihiko to be configured to distinguish the target solenoid to operate from the non-target solenoid based on a driving state and a driven state as taught by Suzuki et al.. 

	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being 
unpatentable over Yoshihiko (JP2015-179723) in view of Suzuki et al. (US2014254058) in further view of Mizuno  et al..(US20160131248)wherein Yoshihiko teaches what was previously discussed and Mizuno  et al.. further teaches: 
 (re: cl8) wherein the current control method of the target solenoid is a feedback control method without using the dither-chopper control method (cl 4, cl 5 “and the feedback controller generates the PWM signal based on the corrected duty ratio.”). 
It would have been obvious at the effective time of the invention for Yoshihiko to use a feedback control method to close the valve –clutch level at the desired pressure-and there would be no need to add a dither circuit when the feedback loop would adjust for undershoot sndf overshoot of the desired solenoid level as taught by Mizuno et al..

Response to Amendments/Arguments
	Applicant’s amendment was insufficient arguments unpersuasive in overcoming the prior art rejections.   Yoshihiko teaches: control of the non-target solenoid using a different  current control method (¶37 – has different voltage and current to different solenoids, different solenoid selected in method for target solenoid than the non target method) having a lighter processing load current control method having a heavier processing load (Abstract- current proportional to duty cycle ; cl1 ; ¶38 – changing duty cycle to zero closes  valve; this reads on a normally closed solenoid- the non target has no-low current and flow vs. the target having higher current and fluid flow to engage the clutch; a method for running in 6th gear has a lighter fluid flow processing load inCR1 than in 6th gear Fig. 2).  Further, this leads to an indefiniteness in claim using a different current control method having a lighter processing load (CL 1 L10, CL 13 L4-5).  Different than what?  Also, how much different does something need to be different-does it need merely produce a different current or fluid flow to qualify as different? Is operating a different solenoid sufficient.  
	Applicant argues he is now claiming a different control method for the target and non-target solenoids without identifying what is different.  Such a non-distinct difference creates indefiniteness in what applicant claims to be different.  Further, being different could read on being different on any single aspect.
Applicant claims feedback control “without using a dither-chopper control” reads on any reference not teaching a dither-chopper circuit.  Even the combination of a feedback control loop and a dither-chopper circuit would be the rareity rather than the norm as both compensate for histerisis.  Only wherein on has both extreme overdamping parameters in the feedback control loop couple with high speed response needs would you find such a combination, and the omission of a non critical normally absent extra element would certainly be within the skill and prevue of one of ordinary skill in the art.
Yoshihiko teaches: An automatic transmission controller comprising: a current controller configured to perform a current control to supply an electric current to at least one of a plurality of solenoids, the plurality of solenoids provided to correspond respectively to a plurality of gear positions for shifting a current gear position of a transmission mechanism to another one of the plurality of gear positions ( #54 gear determination  with #55 solenoid judging - ¶ 48; ¶10-selects solenoid and controls current; ¶10-“ switching element which carries out the opening/closing operation of the conducting current which electrical connection is carried 
a distinguisher configured to distinguish (i) a target solenoid to operate from (ii) a non- target solenoid when a pre-change gear position of the transmission mechanism for a shifting operation is being changed or is going to be changed to a post-change gear position (#54 gear determination  with #55 solenoid judging - ¶ 48; ¶10-selects solenoid and controls current
 and the gear change processing judgment judges carrying out transmission control using  #54 gear determination  with #55 solenoid judging; Abstract- current proportional to duty cycle 
; cl1; ¶38 – changing duty cycle to zero valve );
wherein: the current controller is further configured to perform the current control of the non-target solenoid with a current control method having a lighter processing load than a current control method for the current control of the target solenoid (Abstract- current proportional to duty cycle ; cl1 ; ¶38 – changing duty cycle to zero closes  valve; this reads on a normally closed solenoid- the non target has no-low current and flow vs. the target having higher current and fluid flow to engage the clutch)., and
Suzuki et al..teaches: the current control method of the non-target solenoid is a current feed forward control method (37-feed forward control).  Suzuki et al.. teaches wherein the current control method of the target solenoid is the dither-chopper control m(ethod (¶33-dither period, ¶34-dither period; ¶38-dither control ), Controller comprising: a processor;  ¶32 within #10-computing device; ¶2 -program, ¶32-microcputer, CPU),

wherein the controller is configured to: estimate an accelerator open range (¶32-accelerator opening input, #52);
estimate a vehicle speed range (¶32 –speed input #52);
determine that the automatic transmission is in a drive mode (¶33-range sensor);
determine outputtable gears based at least partly on: the accelerator open range, the vehicle speed range (¶34-judge correct range),
 and a present gear(¶34 –presents range); 
and identify target clutch solenoids , (#54 gear determination  with #55 solenoid judging - ¶ 48; ¶10-selects solenoid and controls current and the gear change processing judgment judges carrying out transmission control using  #54 gear determination  with #55 solenoid judging; Abstract- current proportional to duty cycle ; cl1 ; ¶38 – changing duty cycle to zero valve); wherein the target clutch solenoids include all clutch solenoids that will transition if the automatic transmission changes from the present gear to at least one of the outputtable gears (¶27- solenoidss drive clutch; ¶37- control selects gears).    
Yoshihiko  teaches: wherein the current control method of the non-target solenoid is a feedback control method without using the dither-chopper control method, (¶40- switching frequency of every  valve-target and nontarget-using a feedback loop ¶41- S5 loops back to S2, feedback control no mention of dither-chopper; ¶4- feedback control loop).

	Yoshihiko teaches: wherein the target clutch solenoids include all clutch solenoids that will transition if the automatic transmission changes from the present gear to at least one of the outputtable gears (¶27- solenoids drive clutch; ¶37- control selects gears), wherein the controller is further configured to identify non-target clutch solenoids, and wherein the non-target clutch solenoids include all clutch solenoids that will not transition when the automatic transmission changes from the present gear to at least one of the outputtable gears. (¶37-decides which solenoids to open and close), wherein the controller is further configured to: control the target clutch solenoids using a first control method (¶37-open for target, closed for non target), and control the non-target clutch solenoids using a second control method that is different from the first control method (Abstract- current proportional to duty cycle ; cl1 ; ¶38 – changing duty cycle to zero closes  valve; this reads on a normally closed solenoid- the non target has no-low current and flow vs. the target having higher current and fluid flow to engage the clutch;a method for running in 6th gear has a lighter fluid flow processing load inCR1 than in 6th gear Fig. 2).
Mizuno  et al.. further teaches: wherein the current control method of the target solenoid is a feedback control method without using the dither-chopper control method (cl 4, cl 5 “and the feedback controller generates the PWM signal based on the corrected duty ratio.”). 
Applicant should claim what his invention is rather than what his invention is not.  Patents are granted premised to what they bring to the art rather than the failings they fail to bring to the art.  As was pointed out in the 8/19/21 interview, applicant should claim what his .

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-
6937. The examiner can normally be reached on Mon, Tues, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655